Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
The following limitations have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder “means for” coupled with functional language “storing” and “coding,” respectively, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim 19: “means for storing video data,” and “means for coding a motion vector difference….”
Since the claim limitations invoke 35 U.S.C. 112(f), Claim 19 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The “storing” means corresponds to memory ([0007], publication)
The “coding” means corresponds to the video encoder/decoder (Figs. 1)
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. This claim discloses a “computer readable storage medium” (in line 1) that could be broadly interpreted to include medium such as carrier waves and media distributed over a network (Please see the MPEP 2106 Section IV. Determine Whether the Claimed Invention Complies with 35 U.S.C. 101). This rejection may be overcome by modifying the claim and the specification to recite a non-transitory computer readable medium or tangible computer readable device. Please note that “tangible” by itself will not make the claim statutory. Tangible means perceivable, and a signal can be perceived. In addition, “Non-transitory medium” is not an acceptable substitute terminology because the claim language does not reflect the interrelationship between the program and a computer.  The claims should be amended to recite “non-transitory computer readable storage medium”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130235936 A1-CampBell et al (hereinafter referred to as “Campbell”), in view of BUDAGAVI M., et al.(Hereinafter referred to as “Bud”), "Coeff_abs_Level_Remaining Maximum Codeword Length Reduction", Document: JCTVC-10142,10th Meeting, Stockholm, SE, July 11 -20, 2012, (Joint Collaborative Team on Video Coding (JCT-VC) of ITU-TSG 16 WP 3 and ISO/IEC JTC 1/SC29/WG 11), pp. 1-14)
Regarding claim 1, Campbell discloses a method of coding video data (Fig. 6), the method comprising:
coding a motion vector difference (MVD) value ([0071]) using a codeword prefix and a codeword suffix, wherein: 
based on an absolute value, minus 2, of the MVD value ([0372], abs_MVD_minus 2), and
the MVD value is a horizontal or vertical component of an MVD that indicates a difference between a motion vector for a block of the video data and a predicted motion vector for the block [0178])

However, in the same field of endeavor, discloses based on value being 131070 or greater, the codeword prefix of the value is equal to 1111 1111 1111 1111 and the codeword suffix is coded using a fixed-length code (Table 5)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Campbell to disclose based on an absolute value, minus 2, of the MVD value ([0372], abs_MVD_minus 2) being 131070 or greater, the codeword prefix of the MVD value is equal to 1111 1111 1111 1111 and the codeword suffix is coded using a fixed-length code as taught by Bud, to improve coding by increasing prefix codeword length (4.1, BUD).
Regarding claim 3, BUD discloses the method of claim 1, wherein a maximum dynamic range of the MVD value is 17, regardless of a bit depth of the video data (BUD table 5).
Regarding claim 4, Campbell in view of Bud discloses the method of claim 1, wherein the MVD value is a first MVD value, the codeword prefix is a first codeword prefix, the codeword suffix is a first codeword suffix, and the method further comprises: coding a second MVD value, wherein based on an absolute value, minus 2, of the second MVD value being less than 131070( Campbell, [0372], abs_MVD_minus 2), a codeword representing the second MVD value is a first-order exponential Golomb codeword(Bud, Table 5)
Regarding claim 5, Campbell discloses the method of claim 1, wherein coding the MVD value comprises decoding the MVD value ([0026], decoder)
Regarding claim 6, Campbell discloses the method of claim 5, further comprising: determining, based on the MVD value and the predicted motion vector for the block of the video data, the motion vector for the block([0041, motion vector specified]; determining a prediction block for the block based on the motion vector for the block([0041], prediction); and combining the prediction block with residual data to reconstruct the block([0075], reconstruct residual).
Regarding claim 7, Campbell discloses the method of claim 1, wherein coding the MVD value comprises encoding the MVD value ([0006], encoding).
Regarding claim 8, Campbell discloses the method of claim 7, further comprising: determining the motion vector for the block; an determining the MVD value based on the difference between the motion vector for the block and the predicted motion vector for the block ([0033])
Regarding claim 9, analyses are analogous to those presented for claim 1 and are applicable for claim 9, memory and processors ([0026]).
Regarding claim 11, analyses are analogous to those presented for claim 3 and are applicable for claim 11
Regarding claim 12, analyses are analogous to those presented for claim 4 and are applicable for claim 12
Regarding claim 13, analyses are analogous to those presented for claim 5 and are applicable for claim 13
Regarding claim 14, analyses are analogous to those presented for claim 6 and are applicable for claim 14
Regarding claim 15, analyses are analogous to those presented for claim 7 and are applicable for claim 15
Regarding claim 17, Campbell discloses the device of claim 9, further comprising a display configured to display decoded video data ([0039]).
Regarding claim 18, Campbell discloses the device 9, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box ([0039]).
Regarding claim 19, analyses are analogous to those presented for claim 1 and are applicable for claim 19, means for storing (Campbell [0026], memory), means for coding (Fig 7-8).
Regarding claim 20, analyses are analogous to those presented for claim 1 and are applicable for claim 20.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130235936 A1-CampBell et al (hereinafter referred to as “Campbell”), in view of BUDAGAVI M., et al.(Hereinafter referred to as “Bud”), "Coeff_abs_Level_Remaining Maximum Codeword Length Reduction", Document: JCTVC-10142,10th Meeting, Stockholm, SE, July 11 -20, 2012, (Joint Collaborative Team on Video Coding (JCT-VC) of ITU-TSG 16 WP 3 and ISO/IEC JTC 1/SC29/WG 11), pp. 1-14), in further view of WO 2016003819 A1-Rapaka)
Regarding claim 2, Campbell discloses the method of claim 1, wherein coding the MVD value using the codeword prefix and the codeword suffix comprises: coding a greater-than-0 value that indicates whether the MVD value is greater than 0 ([0069], greater than 0 flag); based on the MVD value being greater than 0, coding a greater-than-1 value that indicates whether the MVD value is greater than 1 ([0069], greater than 1 flag); and coding an absolute remaining value of the MVD value, wherein the absolute remaining value of the MVD value is equal to the absolute, minus 2, of the MVD value value (introduction, coeff_abs_level_remaining 
Campbell and Bud fails to disclose coding the absolute remaining value of the MVD value comprises bypass coding a codeword representing the absolute remaining value of the MVD, wherein the codeword includes the codeword prefix and the codeword suffix.
However, in the same field of endeavor, Rapaka discloses coding the absolute remaining value of the MVD value comprises bypass coding a codeword representing the absolute remaining value of the MVD, wherein the codeword includes the codeword prefix and the codeword suffix ([0135].
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Campbell and Bud to disclose coding the absolute remaining value of the MVD value comprises bypass coding a codeword representing the absolute remaining value of the MVD, wherein the codeword includes the codeword prefix and the codeword suffix as taught by Rapaka, to improve coding efficiency ([0003], Rapaka).
Regarding claim 10, analyses are analogous to those presented for claim 2 and are applicable for claim 10.
.Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487